DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	1. The amendment filed 6/23/22 has been entered.
	2. Claims 1-24 are pending within the application.
	3. The amendment filed 6/23/22 is sufficient to overcome the 35 USC 103(a) rejections of claims 1-24. The previous rejections have been withdrawn.

Claim Interpretation
A significant portion of the claim language includes functional statements. Examiner would like to point out MPEP 2111.04 (II). 
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"ghost module" in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein United States Patent Application Publication US 2015/0227533 in view of Poulsen United States Patent Application Publication US 2010/0071026.
Regarding claim 1, Goldstein discloses a website building system (WBS), the system comprising: 
at least one processor (Goldstein, para [0087], server 10, user client 20 and designer client 30 inherently contain a processor); 
at least one database storing website components, together with definitions and instances of WBS configurable applications (WCAs), wherein said WCAs are single packaged entities comprising WBS components and associated code (Goldstein, para [0116], with regards to fig 2A and 2B, databases 130, 135, 140, 145 and 150; Goldstein, para [0040], List database contains list applications and lists, representing associated code), both at least one of: 
open and encapsulated and which can also be accessed as a sets set of customizable elements in a hierarchical arrangement and wherein said WCAs are embedded in a page of a website built with said WBS to provide operations for said website (Goldstein, para [0103-104], pages have a hierarchical structure of containers supporting inheritance); 
a WCA module running on said at least one processor to create and integrate WCAs into said website said WCA module comprising:
 a WCA app builder to enable a developer to build and edit a first version WCA (Goldstein, para [0088], designer client contains viewer and editor 34 to enable maintaining pages while editing and viewing); 
an in-site editor to provide specific editing capabilities for said user to edit at least one of a definition or an instance of said first version WCA (Goldstein, para [0088], designer client contains viewer and editor 34 to enable maintaining pages while editing and viewing); 
a WCA handler to receive at least one modification to said first version WCA from said user and at least one update to said first version WCA from said developer (Goldstein, para [0131], receives modifications of versions), said WCA handler to merge at least between said at least one modification and said at least one update to create a changed WCA (Goldstein, para [0131], component comparer and merger 116 merges changes), said WCA handler to also update associated code according to its encapsulation to resolve conflicts or loss of functionality  (Goldstein, para [0131], resolves conflicts) and to handle permissions between said least one modification and said at least one update to said first version WCA to prevent or limit updates and modifications to said associated code by said user (Goldstein, para [0098-99], handles permissions/privileges of profiles and users that make modifications); and 
a WCA site viewer to support viewing of said first version WCA and said changed WCA during runtime of said WBS (Goldstein, para [0090 and 95], viewer and editor of designer client allows users to view and edit content that is dynamically generated for display).
Goldstein does not disclose:
wherein said encapsulation defines a level of access and modification of said customizable elements by a user of a WCA.
	Poulsen discloses:
wherein said encapsulation defines a level of access and modification of said customizable elements by a user of a WCA (Poulsen, para [0043], designers set privileges for individual widget components).
	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the encapsulation of objects of Goldstein to include defining a level of access for elements based on the teachings of Poulsen. The motivation for doing so would have been to limit the widgets available to specific users (Poulsen, para [0043]).

	Regarding claim 13, Goldstein discloses a method for a (WBS), the method comprising: 
storing in at least one database, website components, together with definitions and instances of WBS configurable applications (WCAs), wherein said WCAs are single packaged entities comprising WBS components and associated code (Goldstein, para [0116], with regards to fig 2A and 2B, databases 130, 135, 140, 145 and 150; Goldstein, para [0040], List database contains list applications and lists, representing associated code) both at least one of: 
open and encapsulated and which can also be accessed as sets of customizable elements in a hierarchical arrangement and wherein said WCAs are embedded in a page of a website built with said WBS to provide operations for said website (Goldstein, para [0103-104], pages have a hierarchical structure of containers supporting inheritance);  
enabling a developer to build and edit a first version WCA (Goldstein, para [0088], designer client contains viewer and editor 34 to enable maintaining pages while editing and viewing);  
providing specific editing capabilities for [[a ]]said user to edit at least one of a definition or an instance of said first version WCA (Goldstein, para [0088], designer client contains viewer and editor 34 to enable maintaining pages while editing and viewing);
receiving at least one modification to said first version WCA from said user and at least one update to said first version WCA from said developer (Goldstein, para [0131], receives modifications of versions); 
merging at least between said at least one modification and said at least one update; updating associated code according to its encapsulation (Goldstein, para [0131], component comparer and merger 116 merges changes); 
resolving conflicts or loss of functionality (Goldstein, para [0131], resolves conflicts) and handling permissions between said least one modification and said at least one update to said first version WCA to prevent or limit updates and modifications to said associated code by said user (Goldstein, para [0098-99], handles permissions/privileges of profiles and users that make modifications); 
creating a changed WCA from said merging, said resolving and said handling permissions (Goldstein, para [0131], Component comparer and merger may perform component-oriented comparison and merging to determine different versions of components, resolve any differences and merge versions into a new updated version for use by both users and designers); and 
supporting viewing of said first version WCA and said changed WCA during runtime of said WBS (Goldstein, para [0090 and 95], viewer and editor of designer client allows users to view and edit content that is dynamically generated for display).
Goldstein does not disclose:
wherein said encapsulation defines a level of access and modification of said customizable elements by a user of a WCA.
	Poulsen discloses:
wherein said encapsulation defines a level of access and modification of said customizable elements by a user of a WCA (Poulsen, para [0043], designers set privileges for individual widget components).
	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the encapsulation of objects of Goldstein to include defining a level of access for elements based on the teachings of Poulsen. The motivation for doing so would have been to limit the widgets available to specific users (Poulsen, para [0043]).

 Claims 2-3, 5-8, 14-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein United States Patent Application Publication US 2015/0227533 in view of Poulsen United States Patent Application Publication US 2010/0071026 in further view of Geva United States Patent Application Publication US 2016/0357527.
Regarding claim 2, Goldstein in view of Poulsen discloses the system according to claim 1. Goldstein in view of Poulsen does not disclose the limitations of claim 2. 
Geva discloses wherein said at least one database also stores website parameters for websites built by said WBS and user collected information for a user of said WBS, wherein said user collected information is at least one of: geographical location, language, editing history and collected business intelligence (Geva, para [75] and [77], with regards to fig 2, server stores elements 72-78. Editing history information includes gathered business intelligence).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the website building system to include the interface of Geva. The motivation for doing so would have been to allow the user to create and edit applications (Geva, para [0005]).

Regarding claim 3, Goldstein in view of Poulsen in further view of Geva discloses the system according to claim 2.
Geva additionally discloses wherein said WCA handler comprises at least one of: 70P-25025-US a ghost module to ensure operation of said changed WCA as a result of a removed element from said first version WCA by at least one of: said at least one modification, said at least one update and a combination thereof; and a masquerader to safeguard compatibility between a replaced element and the replacing element of said changed WCA as a result of at least one of: said at least one modification, said at least one update and a combination thereof to ensure operation of said changed WCA (Geva, para [0171], translation of style attributes when a style from 1 component to another).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the website building system to include the interface of Geva. The motivation for doing so would have been to allow the user to create and edit applications (Geva, para [0005]).

Regarding claim 5, Goldstein in view of Poulsen in further view of Geva discloses the system according to claim 3.
Geva additionally discloses wherein said masquerader provides a translation facility for interaction between elements of said changed WCA and said replacing element using specific translation drivers based on said website parameters and said user collected information (Geva, para [0171-172], translation of style attributes when copying a style from 1 component to another).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the website building system to include the interface of Geva. The motivation for doing so would have been to allow the user to create and edit applications (Geva, para [0005]).

Regarding claim 6, Goldstein in view of Poulsen discloses the system according to claim 1. Goldstein in view of Poulsen does not disclose the limitations of claim 6. 
Geva discloses comprising: 
a WCA manager to provide management services for said first version WCA and said changed WCA within said WBS (Geva, para [0081], dynamic UI generator provides support for current version and changes); 
a WCA CMS coordinator to access at least said WBS components and said user collected information from said least one database (Geva, para [0075-77], dynamic UI generator accesses database with collected information); and 
said WCA handler to coordinate activity between said WCA app builder, said WCA manager, said WCA site viewer, said WCA in-site editor and said WCA CMS coordinator (Geva, para [0083], dynamic UI generator organizes and provides software structures for UI).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the website building system to include the interface of Geva. The motivation for doing so would have been to allow the user to create and edit applications (Geva, para [0005]).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the website building system to include the interface of Geva. The motivation for doing so would have been to allow the user to create and edit applications (Geva, para [0005]).

Regarding claim 7, Goldstein in view of Poulsen discloses the system according to claim 1. Goldstein in view of Poulsen does not disclose the limitations of claim 7. 
Geva discloses wherein said WCA app builder comprises: 
a customization panel creator to configure and generate associated specific customization panels for a WCA (Geva, para [0083], dynamic UI generator provides dynamic variants panel); 
a dialog editor to enable the creation and editing of definitions for customizable elements for a WCA (Geva, para [0142], creates tabbed dialog); and 
a WCA analyzer to perform at least one of: 
recognize repeating or hierarchical elements in the structure of a WCA (Geva, para [0188], determines menu hierarchies to modify or generate); 
perform static source analysis on a WCA for said customization panel creator; 
perform static source analysis to determine runtime permissions for a WCA and to generate template code.
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the website building system to include the interface of Geva. The motivation for doing so would have been to allow the user to create and edit applications (Geva, para [0005]).

Regarding claim 8, Goldstein in view of Poulsen in further view of Geva discloses the system according to claim 3.
Geva additionally discloses comprising at least one of: 
a WCA modification handler to receive and resolve conflicts between said at least one modification and said at least one update for said first version WCA (Geva, para [0154], evaluation component includes checking for inclusion of modified elements); 
a machine learner (ML)/artificial intelligence (AI) module to employ machine learning and artificial intelligence techniques to provide support for said resolution of said conflicts and said loss of functionality for said ghost module and said masquerader and to provide merging support for said WCA modification handler; 
an Application Programming Interface (API) handler to replace at least said first version WCA with at least one other WCA having an identical or similar API; 
an alert provider to provide alerts regarding implementation and use of said WCA handler; 
a feedback provider to gather information and provide analysis on general WCA instance changes; and  72P-25025-US 
a database connector to check for field types and previous connections made by said user or other users of said at least one WCA.
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the website building system to include the interface of Geva. The motivation for doing so would have been to allow the user to create and edit applications (Geva, para [0005]).

Regarding claim 14, Goldstein in view of Poulsen discloses the method according to claim 13. Goldstein in view of Poulsen does not disclose the limitations of claim 14.
Geva discloses wherein said storing also stores website parameters for websites built by said WBS and user collected information for a user of said WBS, wherein said user collected information is at least one of: geographical location, language, editing history and collected business intelligence (Geva, para [75] and [77], with regards to fig 2, server stores elements 72-78. Editing history information includes gathered business intelligence).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the website building system to include the interface of Geva. The motivation for doing so would have been to allow the user to create and edit applications (Geva, para [0005]).

Regarding claim 15, Goldstein in view of Poulsen in further view of Geva discloses the method according to claim 14. 
Geva additionally discloses wherein said receiving, merging, resolving conflicts and handling permissions comprises at least one of: ensuring operation of said changed WCA as a result of a removed element from said first version WCA by at least one of: said at least one modification, said at least one update and a combination thereof; and safeguarding compatibility between a replaced element and the replacing element of said changed WCA as a result of at least one of: said at least one modification, said at least one update and a combination thereof to ensure operation of said changed WCA (Geva, para [0171], translation of style attributes when a style from 1 component to another).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the website building system to include the interface of Geva. The motivation for doing so would have been to allow the user to create and edit applications (Geva, para [0005]).

Regarding claim 17, Goldstein in view of Poulsen in further view of Geva discloses the method according to claim 15. 
Geva additionally discloses wherein said safeguarding compatibility comprises providing a translation facility for interaction between elements of said changed WCA 75P-25025-US and said replacing element using specific translation drivers based on said website parameters and said user collected information (Geva, para [0171-172], translation of style attributes when copying a style from 1 component to another).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the website building system to include the interface of Geva. The motivation for doing so would have been to allow the user to create and edit applications (Geva, para [0005]).

Regarding claim 18, Goldstein in view of Poulsen in further view of Geva discloses the method according to claim 14. 
Geva additionally discloses comprising: 
providing management services for said first version WCA and said changed WCA within said WBS (Geva, para [0081], dynamic UI generator provides support for current version and changes);
accessing at least said WBS components and said user collected information from said least one database (Geva, para [0075-77], dynamic UI generator accesses database with collected information); and 
coordinating activity between said enabling a developer, said receiving, merging, resolving conflicts and handling permissions, said providing management services, said providing specific editing capabilities, said supporting viewing and said accessing (Geva, para [0083], dynamic UI generator organizes and provides software structures for UI).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the website building system to include the interface of Geva. The motivation for doing so would have been to allow the user to create and edit applications (Geva, para [0005]).

Regarding claim 19, Goldstein in view of Poulsen discloses the method according to claim 13. Goldstein in view of Poulsen does not disclose the limitations of claim 19. 
Geva discloses wherein said enabling a developer to build and edit a first version WCA comprises: configuring and generating associated specific customization panels for a WCA (Geva, para [0083], dynamic UI generator provides dynamic variants panel); 
enabling the creation and editing of definitions for customizable elements for a WCA (Geva, para [0142], creates tabbed dialog); and 
performing at least one of: recognizing repeating or hierarchical elements in the structure of a WCA (Geva, para [0188], determines menu hierarchies to modify or generate); performing static source analysis on a WCA for said configuring and generating associated specific customization panels; performing static source analysis to determine runtime permissions for a WCA and generating template code.
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the website building system to include the interface of Geva. The motivation for doing so would have been to allow the user to create and edit applications (Geva, para [0005]).

Regarding claim 20, Goldstein in view of Poulsen in further view of Geva discloses the method according to claim 15. 
Geva also discloses comprising at least one of: 
receiving and resolving conflicts between said at least one modification and said at least one update for said first version WCA (Geva, para [0154], evaluation component includes checking for inclusion of modified elements); 
employing machine learning and artificial intelligence techniques to provide support for said resolution of said conflicts and said loss of functionality for said ensuring operation of said changed WCA as a result of a removed element and said safeguarding compatibility and to provide merging support for said receiving and resolving conflicts; 
replacing at least said first version WCA with at least one other WCA having an identical or similar API; providing alerts regarding implementation of said receiving, merging, resolving conflicts and handling permissions; 
gathering information and providing analysis on general WCA instance changes; and checking for field types and previous connections made by said user or other users of said at least one WCA.
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the website building system to include the interface of Geva. The motivation for doing so would have been to allow the user to create and edit applications (Geva, para [0005]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Goldstein United States Patent Application Publication US 2015/0227533 in view of Poulsen United States Patent Application Publication US 2010/0071026 in further view of Keslin United States Patent Application Publication US 2016/0378737.
Regarding claim 11, Goldstein in view of Poulsen discloses the system according to claim 1. Goldstein in view of Poulsen does not disclose the limitations of claim 11.
Keslin discloses wherein said at least one update is according to user change acceptance rules regarding WCA elements and their attributes (Keslin, para [0074], coauthoring engine resolves conflicts of updates and user modifications; Keslin, para [0061], provides access to user based on permissions and determines whether to limit users to what type of update they can provide. User can set permissions).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the GUI development of Goldstein to include the aspects of Keslin which resolves and prevents coauthoring conflicts. The motivation for doing so would have been to avoid document corruption (Keslin, para [0001]).

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein United States Patent Application Publication US 2015/0227533 in view of Poulsen United States Patent Application Publication US 2010/0071026 in further view of Geva United States Patent Application Publication US 2016/0357527 as modified by Mokhtarzada United States Patent Application Publication US 2013/0198609.
Regarding claim 4, Goldstein in view of Poulsen in further view of Geva discloses the system according to claim 3.  Goldstein in view of Poulsen in further view of Geva does not disclose the ghost module and its corresponding processes.
Mokhtarzada discloses wherein said ghost module performs at least one of: fetching the original definition, structure, and attributes of said removed component, providing some or all of the behavior of said removed component based on said user collected information and simulating an API for said removed component (Mokhtarzada, para [0212-214], displays a ghost element to ensure the drag and drop is successful and the container successfully has the ghost element removed; Mokhtarzada, para [0212], ghost element is visually identical to the item selected).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the GUI development of Goldstein to include a ghost element that provides information of whether an operation concludes based on the teachings of Mokhtarzada. The motivation for doing so would have been to provide additional information on whether the drag operation is complete (Mokhtarzada, para [0213]).

Regarding claim 16, Goldstein in view of Poulsen in further view of Geva discloses the method according to claim 15.  Goldstein in view of Poulsen in further view of Geva does not disclose the limitations of claim 16.
Mokhtarzada discloses wherein said ensuring operation of said changed WCA as a result of a removed element comprises performing at least one of: fetching the original definition, structure, and attributes of said removed component, providing some or all of the behavior of said removed component based on said user collected information and simulating an API for said removed component (Mokhtarzada, para [0212-214], displays a ghost element to ensure the drag and drop is successful and the container successfully has the ghost element removed; Mokhtarzada, para [0212], ghost element is visually identical to the item selected).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the GUI development of Goldstein to include a ghost element that provides information of whether an operation concludes based on the teachings of Mokhtarzada. The motivation for doing so would have been to provide additional information on whether the drag operation is complete (Mokhtarzada, para [0213]).

Claims 9-10, 12, 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein United States Patent Application Publication US 2015/0227533 in view of Poulsen United States Patent Application Publication US 2010/0071026 in further view of Geva United States Patent Application Publication US 2016/0357527 as modified by Slawson United States Patent Application Publication US 2015/0074546.
Regarding claim 9, Goldstein in view of Poulsen in further view of Geva discloses the system according to claim 8.  Goldstein in view of Poulsen in further view of Geva does not disclose wherein said WCA modification handler comprises: 
an update receiver to receive said at least one modification and said at least one update to said first version WCA; 
an API analyzer to analyze the pre-packaged API of an existing WCA to detect the API properties and interfaces and to generate a matching settings panel for a changed version of said WCA; 
a WCA merger to merge said at least one modification and said at least one update to create said changed WCA from said first version WCA; 
a change resolver to resolve conflicts between said at least one modification and said at least one update; 
a permission determiner to determine and apply any permission restrictions for said at least one modification and said at least one update and to determine any permissions required at runtime for said changed WCA; and 
a change applier to apply said at least one modification and said at least one update to said first version WCA according to said WCA merger, said change resolver and said permission determiner to create said changed WCA.
Slawson discloses:
an update receiver to receive said at least one modification and said at least one update to said first version WCA (Slawson, para [0055], application receives updates); 
an API analyzer to analyze the pre-packaged API of an existing WCA to detect the API properties and interfaces and to generate a matching settings panel for a changed version of said WCA (Slawson, para [0055], application communicates via API with the development tool to provide the functionality to the user and the attributes of the elements in the application become modifiable); 
a WCA merger to merge said at least one modification and said at least one update to create said changed WCA from said first version WCA (Slawson, para [0060], automatic merging that resolves user updates); 
a change resolver to resolve conflicts between said at least one modification and said at least one update (Slawson, para [0060], automatic merging that resolves user updates); 
a permission determiner to determine and apply any permission restrictions for said at least one modification and said at least one update and to determine any permissions required at runtime for said changed WCA (Slawson, para [0059], manages permissions for the developer); and 
a change applier to apply said at least one modification and said at least one update to said first version WCA according to said WCA merger, said change resolver and said permission determiner to create said changed WCA (Slawson, para [0060], applies updates).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the GUI development of Goldstein to include applying updates via an API and checking to see that the merge is done properly.  The motivation for doing so would have been to allow for updates when changes are made (Slawson, para [0060]).

Regarding claim 10, Goldstein in view of Poulsen in further view of Geva as modified by Slawson discloses the system according to claim 9. Slawson additionally discloses wherein said WCA merger comprises: a difference analyzer to gather and analyze the change set between said at least one modification and said at least one update; and  73P-25025-US a conflict resolver to resolve conflicts between said at least one modification and said at least one update (Slawson, para [0060], automatic merging that resolves user updates based on whether to merge or not).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the GUI development of Goldstein to include applying updates via an API and checking to see that the merge is done properly.  The motivation for doing so would have been to allow for updates when changes are made (Slawson, para [0060]).

Regarding claim 12, Goldstein in view of Poulsen in further view of Geva as modified by Slawson discloses the system according to claim 9. Slawson additionally discloses wherein said WCA merger merges according to at least one of: developer or user hints, semantic tags and the output of a decision engine (Slawson, para [0060], automatic merging that resolves user updates based on whether to merge or not).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the GUI development of Goldstein to include applying updates via an API and checking to see that the merge is done properly.  The motivation for doing so would have been to allow for updates when changes are made (Slawson, para [0060]).

Regarding claim 21, Goldstein in view of Poulsen in further view of Geva discloses the method according to claim 20.  Goldstein in view of Poulsen in further view of Geva does not disclose wherein said receiving and resolving conflicts comprises: receiving said at least one modification and said at least one update to said first version WCA; analyzing the pre-packaged API of an existing WCA, detecting the API properties and interfaces and generating a matching settings panel for a changed version of said WCA;  77P-25025-US merging said at least one modification and said at least one update to create said changed WCA from said first version WCA; resolving conflicts between said at least one modification and said at least one update; determining and applying any permission restrictions for said at least one modification and said at least one update and determining any permissions required at runtime for said changed WCA; and applying said at least one modification and said at least one update to said first version WCA according to said merging, said resolving conflicts and said determining and applying any permission restrictions and creating said changed WCA.
Slawson discloses:
 receiving said at least one modification and said at least one update to said first version WCA (Slawson, para [0055], application receives updates);  
analyzing the pre-packaged API of an existing WCA, detecting the API properties and interfaces and generating a matching settings panel for a changed version of said WCA (Slawson, para [0055], application communicates via API with the development tool to provide the functionality to the user and the attributes of the elements in the application become modifiable); 77P-25025-US 
merging said at least one modification and said at least one update to create said changed WCA from said first version WCA (Slawson, para [0060], automatic merging that resolves user updates);  
resolving conflicts between said at least one modification and said at least one update (Slawson, para [0060], automatic merging that resolves user updates);  
determining and applying any permission restrictions for said at least one modification and said at least one update and determining any permissions required at runtime for said changed WCA (Slawson, para [0059], manages permissions for the developer); and 
applying said at least one modification and said at least one update to said first version WCA according to said merging, said resolving conflicts and said determining and applying any permission restrictions and creating said changed WCA (Slawson, para [0060], applies updates).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the GUI development of Goldstein to include applying updates via an API and checking to see that the merge is done properly.  The motivation for doing so would have been to allow for updates when changes are made (Slawson, para [0060]).

Regarding claim 22, Goldstein in view of Poulsen in further view of Geva as modified by Slawson discloses the method according to claim 21.  Slawson discloses wherein said merging comprises: gathering and analyzing the change set between said at least one modification and said at least one update; and resolving conflicts between said at least one modification and said at least one update (Slawson, para [0060], automatic merging that resolves user updates based on whether to merge or not).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the GUI development of Goldstein to include applying updates via an API and checking to see that the merge is done properly.  The motivation for doing so would have been to allow for updates when changes are made (Slawson, para [0060]).

Regarding claim 24, Goldstein in view of Poulsen in further view of Geva as modified by Slawson discloses the method according to claim 21.  Slawson discloses wherein said merging merges according to at least one of: developer or user hints, semantic tags and the output of a decision engine (Slawson, para [0060], automatic merging that resolves user updates based on whether to merge or not).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the GUI development of Goldstein to include applying updates via an API and checking to see that the merge is done properly.  The motivation for doing so would have been to allow for updates when changes are made (Slawson, para [0060]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Goldstein United States Patent Application Publication US 2015/0227533 in view of Poulsen United States Patent Application Publication US 2010/0071026 in further view of Geva United States Patent Application Publication US 2016/0357527 as modified by Slawson United States Patent Application Publication US 2015/0074546 in further view of Keslin United States Patent Application Publication US 2016/0378737.
Regarding claim 23, Goldstein in view of Poulsen in further view of Geva as modified by Slawson discloses the method according to claim 21. Goldstein in view of Poulsen in further view of Geva as modified by Slawson does not disclose the limitations of claim 23.
Keslin discloses and wherein said at least one update is according to user change acceptance rules regarding WCA elements and their attributes (Keslin, para [0074], coauthoring engine resolves conflicts of updates and user modifications; Keslin, para [0061], provides access to user based on permissions and determines whether to limit users to what type of update they can provide).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the GUI development of Goldstein to include the aspects of Keslin which resolves and prevents coauthoring conflicts. The motivation for doing so would have been to avoid document corruption (Keslin, para [0001]).

Response to Arguments
Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178